Exhibit 10.20

12 JUNE 2015

To:

Commonwealth Bank of Australia

Darling Park, Tower 1

Level 22, 201 Sussex Street

Sydney NSW 2000

Attention: Steven Furlong, Vice President—Agency

Dear Steven

We refer to:

 

(a)

the A$400 million Syndicated Revolving Facility Agreement dated 17 June 2014
between, FOXTEL Management Pty Limited and FOXTEL Finance Pty Limited as Initial
Borrowers, Commonwealth Bank of Australia, Australia and New Zealand Banking
Group Limited, National Australia Bank Limited and Westpac Banking Corporation
as Initial Financiers and Commonwealth Bank of Australia as Facility Agent (the
2014 Facility Agreement); and

 

(b)

the Syndicated Facility Agreement to be entered into on or about the date of
this letter by FOXTEL Management Pty Limited and FOXTEL Finance Pty Limited as
Initial Borrowers, Commonwealth Bank of Australia, Australia and New Zealand
Banking Group Limited, National Australia Bank Limited and Westpac Banking
Corporation as Initial Financiers and Commonwealth Bank of Australia as Facility
Agent (the 2015 Facility Agreement).

Terms defined in the 2014 Facility Agreement (including by incorporation) have
the same meaning in this letter unless the context otherwise requires or the
relevant term is defined in this letter.

Amendments to the 2014 Facility Agreement

In accordance with clause 17.5 (Instructions to Facility Agent) of the 2014
Facility Agreement, we would be grateful if you could ask the Financiers to
confirm that, subject to payment of the consent fee referred to below, they
approve the following amendments to the 2014 Facility Agreement (the
Amendments):

 

(a)

in relation to each Funding Portion which is provided or redrawn after the date
of this letter under Tranche 1 or Tranche 2 with effect from the first day of
the next Interest Period for such Funding Portion, clause 7.4 (Margin) of the
2014 Facility Agreement be deleted and replaced with the following:

“The Margin for a Funding Portion will be determined by reference to the table
below based on the Total Debt to EBITDA Ratio of the FOXTEL Group as shown in
the most recent Compliance Certificate delivered under clause 5.1 of the Common
Terms Deed Poll as at the most recent Calculation Date. Any Margin adjustment
will take effect on the first day of the next Interest Period for a Funding
Portion.

 

Total Debt to
EBITDA

   Tranche 1 Margin     Tranche 2 Margin  

£1.5

     1.10 % p.a.      1.20 % p.a. 



--------------------------------------------------------------------------------

Total Debt to
EBITDA

   Tranche 1 Margin     Tranche 2 Margin  

above 1.5 < 2.0

     1.20 % p.a.      1.25 % p.a. 

above 2.0 < 2.25

     1.25 % p.a.      1.325 % p.a. 

above 2.25 < 2.5

     1.35 % p.a.      1.40 % p.a. 

above 2.5 < 3.0

     1.45 % p.a.      1.55 % p.a. 

above 3.00 < 3.5

     1.70 % p.a.      1.80 % p.a. 

above 3.5

     2.05 % p.a.      2.15 % p.a. 

“; and

 

(b)

with effect from the date of this letter, the definition of ‘Maturity Date’ in
clause 1.1

 

(Definitions) of the 2014 Facility Agreement will be deleted and replaced with
the following:

“Maturity Date means, in relation to:

 

  (a)

Tranche 1, 30 May 2019; and

 

  (b)

Tranche 2, 31 January 2020.”

Consent Fee

In consideration of the Financiers agreement to the Amendments, FOXTEL will pay
a consent fee equal to 0.05% of the aggregate of each consenting Financier’s
Tranche 1 Commitment and Tranche 2 Commitment. The consent fee will be payable
on Financial Close (as defined in the 2015 Facility Agreement) to each
consenting Financier rateably in accordance with their Tranche 1 Commitment and
Tranche 2 Commitment.

Miscellaneous

We would be grateful if you could please sign and return the enclosed copy of
this letter on behalf of the Financiers to confirm that the Amendments have been
approved by the Financiers.

We confirm that other than the Amendments, the terms of the 2014 Facility
Agreement remain unchanged and in full force and effect and that nothing in this
letter:

 

(a)

affects the validity or enforceability of the Finance Documents;

 

(a)

prejudices or adversely affects any right, power, authority, discretion or
remedy arising under any Finance Document before the date of this letter; or

 

(b)

discharges, releases or otherwise affects any liability or obligation arising
under any Finance Document before the date of this letter.

We confirm that each representation and warranty given under the Common Terms
Deed Poll (other than the representation and warranty in clause 4.1(m) of the
Common Terms Deed Poll) is true and correct in all material respects, and is not
misleading in any material respect, as though they are made in respect of the
facts and circumstances subsisting as at the date of this letter.

This letter may be executed in any number of counterparts. All counterparts
together will be taken to constitute one instrument.

This letter is governed by the laws of New South Wales and is a Finance Document
for the purposes of the 2014 Facility Agreement.

 

Page 2



--------------------------------------------------------------------------------

Yours sincerely

 

RICHARD FREUDENSTEIN

    LYNETTE IRELAND

/s/ Richard Freudenstein

   

/s/ Lynette Ireland

On behalf of FOXTEL Management Pty Limited and FOXTEL Finance Pty Limited

 

Page 3



--------------------------------------------------------------------------------

We confirm that the Financiers have approved the Amendments on the terms of this
letter

 

/s/ Steven Furlong

For and on behalf of Commonwealth Bank of Australia as Facility Agent for the
Financiers under the 2014 Facility Agreement

 

Page 4